Citation Nr: 0614161	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's current bilateral hearing loss and tinnitus 
are not directly related to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's hearing 
loss and/or tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the veteran was sent 
notification prior to the initial adjudication of his claims 
by correspondence dated in September 2003, which was clearly 
prior to the April 2004 rating decision that is the subject 
of this appeal.  This correspondence addressed the 
requirements for a grant of service connection; informed the 
veteran of what information and evidence he must submit to 
support these claims; what information and evidence will be 
obtained by VA; and addressed the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, there 
does not appear to be any allegation by or on behalf of the 
appellant that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  In 
fact, the veteran has actively participated in the 
adjudication of his claims.  See Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.").

The Board acknowledges that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, it does not appear 
that such information was provided to the veteran in this 
case.  However, for the reasons stated below, the Board finds 
that he is not entitled to a grant of service connection for 
either his hearing loss and/or tinnitus.  Therefore, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Conway, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition the duty to assist the veteran has been satisfied 
in this case.  All available service medical records as well 
as VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  Nothing in the record indicates the veteran 
identified the existence of any relevant evidence that has 
not been obtained or requested.  On his November 2004 
Substantive Appeal, he checked the box to indicate he did not 
want a Board hearing in conjunction with this appeal.  
Further, he was accorded a VA examination in March 2004 
regarding this case.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with the correspondence dated in September 
2003, as well as the August 2004 Statement of the Case (SOC), 
which informed them of the laws and regulations relevant to 
the appellant's claims.  Accordingly, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, b but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran essentially contends that he has both hearing 
loss and tinnitus due to in-service noise exposure.  However, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Nevertheless, his account of his in-service 
noise exposure is supported by his service records, to 
include his military occupational specialty (MOS) of military 
policeman.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

On the veteran's January 1964 preinduction examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
5 (15)
--
25 (30)
--
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
-5 (0)
--

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Thus, there was some evidence of hearing loss noted at the 
time of enlistment with respect to the right ear.  Hensley, 
supra.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Here, the record reflects that audiological evaluation 
conducted as part of the veteran's March 1966 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
--
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)
--

Thus, these findings actually indicate that the veteran's 
hearing for the right ear had improved from the time of his 
enlistment examination.  As such, it clearly did not increase 
in severity while on active duty.  Neither ear was shown to 
have a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Moreover, on his concurrent Report of Medical 
History, the veteran checked the box to indicate he had not 
experienced hearing loss.  In addition, the service medical 
records contain no findings indicative of tinnitus.

The Board also finds it significant that on a May 1991 VA 
medical examination, it was stated that no hearing loss was 
noted.  No tinnitus was noted on this examination either.  
Although there is evidence of both tinnitus and a current 
hearing loss disability as defined by 38 C.F.R. § 3.385 on a 
March 2004 VA audiological examination, this finding was made 
approximately 38 years after his separation from active duty.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service, is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  

The Board further notes that the March 2004 VA audiological 
examiner noted that the veteran reported a history of both 
occupational and service noise exposure; that hearing test on 
separation exam indicated hearing was better at separation on 
preinduction exam, and, therefore, hearing impairment was not 
due to service.  Similarly, the examiner found that the 
veteran's tinnitus was not at least as likely as not related 
to service.  As this opinion was based upon both an 
examination of the veteran and review of his claims folder, 
the Board finds that the examiner had an adequate foundation 
on which to base this opinion.  No competent medical opinion 
is of record which refutes the examiner's findings, nor which 
otherwise relates the veteran's current hearing loss and/or 
tinnitus to service.

In summary, there is no evidence of tinnitus or a hearing 
loss disability as defined by 38 C.F.R. § 3.385 until many 
years after service; no competent medical evidence is on file 
which relates either disability to active service; and there 
is a competent medical opinion against finding that either 
disability is causally related to active service.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hearing and tinnitus.  Therefore, these claims 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


